GOFF, Circuit Judge.
T am unable to concur in the conclusion reached by the court in this case, as in my opinion the judgment rendered by the court below is without error. After the plaintiff had offered his testimony to the jury, counsel for the defendant, without offering any evidence, moved the court t:o direct á verdict in favor of the defendant company. In disposing of the motion the trial judge said:
“Can flie plaintiff, under the evidence taken in this case, hold the defendant, liable for the injury which he received4’ The plaintiff was the conductor of the wrecked train, lie is a man of intelligence, of good habits, of experience in ilie management and movement of trains. — perfectly familiar with the steep grade on which the wreck occurred, and with its dangers. As conductor of the train, and in control of it, he .had concluded to take it down the grade. He had carefully examined the brakes of the said train, had found the defects in them, and had remedied these defects to hi's own satisfaction. He knew everything about, his train, — as to the number of the cars, their contents, and the weight. He was not obliged to take the risk of llie descent. — at least, without protest. The brakes proved insufficient. The train ran away. The plaintiff took the risk at liis own will, and must take the consequences. If the defendant is liable.in a case like this, it is liable because its agent took a loaded train down this dangerous grade with insufficient protection. Now, who was the agent of the railroad company in charge of the train, — governing its movements? The plaintiff was. If the defendant company is liable, it is liable for his negligence.”
Giving to (lie testimony offered by the plaintiff the full weight that it deserves, and drawing from it every just inference proper under the circumstances, I think the court properly directed the jury to ñnd a verdict for the defendant. In cases where the testimony is like that found in the record we are now considering, it is, in my opinion, The duty ol the trial judge to direct a verdict, for the reason that the conclusion follows, as matter of law, that the plaintiff cannot recover upon any view which can be taken of the facts that the evidence submitted to the jury tends to prove. Herbert v. Butler, 97 U. S. 319; Bowditch v. Boston, 101 U. S. 16; Griggs v. Houston; 104 U. S. 553; Randall v. Railroad Co., 109 U. S. 478, 3 Sup. Ct. 322; Gardner v. Railroad Co., 150 U. S. 319, 14 Sup. Ct. 140; Railroad Co. v. McDonald, 152 U. S. 262, 14 Sup. Ct. 619; Railroad Co. v. Pool, 160 U. S. 438, 16 Sup. Ct. 338. This court, after a careful examination of the authorities bearing upon this question, reaffirmed the position I have just referred to in the case of Franklin Brass Co. v. Phœnix Assur. Co. (decided Feb. term, 1895) 25 U. S. App. 119, 13 C. C. A. 124, and 65 Fed. 773. It seems plain to me, if the jury had, on the evidence before it, rendered a verdict for the plaintiff, that it would have been the duty of the judge to have set it aside; and, if that be so, certainly he did not err in pursuing the course that lie did. In *986the case of Commissioners v. Clark, 94 U. S. 278, 284, Mr. Justice Clifford, speaking for the supreme court of the United States, said:
“Judges are no longer required to submit a ease to the jury merely because some evidence has been introduced by the party having the burden of proof, unless the evidence be of such a character that it would warrant the jury to proceed in finding a verdict in favor of the party introducing such evidence. Ryder v. Wombwell, L. R. 4 Exch. 39. Decided cases may be found where it is held that, if there is a scintilla of evidence in support of a case, the judge is bound to leave it to the jury; but the modern decisions have established a more reasonable rule, to wit, that before the evidence is left to the jury there is, or may be, in every case, a preliminary question for the judge, — not whether there is literally no evidence, but whether there is any upon which a jury can properly proceed to find a verdict for the party producing it, upon whom the burden of proof is imposed. L. R. 2 P. C. 335; Improvement Co. v. Munson, 14 Wall. 448; Pleasants v. Pant, 22 Wall. 120; Parks v. Ross, 11 How. 373: Merchants’ Bank v. State Bank, 10 Wall. 637; Hickman v. Jones, 9 Wall. 201.”-
I find no evidence in the record that establishes negligence on the part of the defendant. Indeed, it is conceded in the opinion of the court that there is no proof of negligence, so far as machinery and appliances are concerned; and I have no right to presume that such evidence exists, and will.be offered in case another trial of this cause is had. The plaintiff was injured in an accident that occurred on a heavy grade on a mountain section of the defendant’s road, as to which, on account of the danger attending the same, special rules and regulations had been established by the company for the movement of trains over it. The plaintiff ivas familiar with the road, the dangers attending the same, and the regulations established to govern it. For reasons that were doubtless satisfactory to him at the time, he ignored the rules, assumed the risk, and took the consequences; and, if there was negligence, it was, in my opinion, on his part. I think the judgment of the court below should be affirmed.